Kupferman, J. P.,
dissents in a memorandum as follows: Inasmuch as the arrangement of the plaintiff with Securities Settlement Corp. (SSC) is through Herold and the liability, if any, is, in a sense, vicarious, if one is to be involved in arbitration, so should the other. H The position of Herold is subsumed in *978that of SSC. As was stated in Steigerwald v Dean Witter Reynolds (84 AD2d 905, 906, affd 56 NY2d 621), “the two claims are inextricably bound together and should be resolved in the same forum.” It would be wrong to have one result in the arbitration against SSC and another in a court action against Herold.